Case 1:10-mc-O0400-RCL *SEALED* Document 14 Fi|ed 09/20/‘|0 Page 1 of1

FILEp

UNITED STATES DISTRICT COURT

FoR THE DISTR!CT oF coLuMmA SEP 2 g gym
W¢rk. u.s.
In re: Grand Jury Subpoena ) Miscellane0us No. 10¢40® for g g'@(f_l;k;up
No. 8664653 )   ° ‘""'='a
)
ORDER

Upon consideration of the movant’s motion [1], the Government’s opposition [2],
movant’s reply [4], the applicable law, and the record herein, it is hereby

ORDERED that movant’s motion to quash the grand jury subpoena is DENIED for the
reasons stated in an accompanying memorandum of opinion; it is timber

ORDERED that the Govemment’s motion to compel compliance with the subpoena is
GRANTED; it is further

ORDERED that movant’s motion to appoint a special master to conduct a privilege
review before enforcement of the subpoena is DENIED; and it is further

ORDERED that movant comply with the subpoena within ten days of this order.

SO ORDERED.

‘\ _/:)»_/,» €¢,1¢¢¢.< tamm W¢. ,%.La%‘¢;,

Date ROYCE . LAMBERTH
Chief Judge
United States District Court